 

Employment Agreement

Recall Studios, Inc. – Anand Gupta

 

This Employment Agreement (this “Agreement”) is made and entered into as of
November 12, 2018, by and between Recall Studios, Inc., a Florida corporation
(the “Company”) and Anand Gupta (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer/Executive Vice President, Finance (CFO/EVP Finance) and the Executive
desires to serve in such capacity on behalf of the Company.

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

1. Employment.

 

  (a) Term. The term of this Agreement (the “Term”) shall begin as of the date
first set forth above (the “Commencement Date”) and subject to a 3-month notice
period, shall end at the time of the termination of the Executive’s employment
in accordance with Section 3.         (b) Duties. The Executive shall serve as
the CFO/EVP Finance of the Company and shall report directly to the Chief
Executive Officer (CEO) of the Company. The Executive shall have such duties and
responsibilities as are consistent with Executive’s position as CFO/EVP Finance
of the Company, including overseeing all strategic long-term planning, annual
budgeting and rolling forecasts, monthly accounting and management reporting,
payables and receivables management, legal and contract compliance, purchasing
and strategic procurement, quarterly and annual SEC reporting, internal and
external audits, managing banking relationships, taxation and treasury functions
on behalf of the Company . In addition, the Executive shall perform all other
duties and accept all other responsibilities incident to such position including
assisting the CEO for fund-raising activities from debt and equity issuances,
up-listing from an OTC listed Company to a national or international stock
exchange, supporting investor relations, and due-diligence for any merger and
acquisition activity initiated by the Company as may be reasonably assigned to
Executive by the CEO.         (c) Best Efforts. During the period of Executive’s
employment, the Executive shall devote Executive’s best efforts and full-time
and attention to promote the business and affairs of the Company and its
affiliated companies, and shall be engaged in other business activities only to
the extent that such activities are not competitive with the Company and do not
interfere or conflict with Executive’s obligations to the Company hereunder,
including, without limitation, the obligations pursuant to Section 6.

 

Notwithstanding the foregoing, the Executive may (A) serve on corporate, civic,
educational, philanthropic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities hereunder.
The foregoing shall also not be construed as preventing the Executive from
investing Executive’s assets in such form or manner as will not require any
significant services on Executive’s part in the operation of the affairs of the
businesses or entities in which such investments are made; provided, however,
that the Executive shall not invest in any business competitive with the
Company, except that the Executive shall be permitted to own not more than 5% of
the stock of those companies whose securities are listed on a national
securities exchange or quoted on the OTC Markets.

 

2. Compensation and Other Benefits.

 

(a) Base Salary.

 

As compensation for the services to be rendered hereunder, the Company shall pay
to the Executive under the terms set out below

 

 

 

 

  (i) For an initial period of four (4) months, a gross monthly salary of
$12,500 (“Initial Monthly Salary”) that will approximately equate to $10,000 per
month net of taxes, plus the cost of his temporary accommodation, rental car,
per diem, and business class airfare as required for the Executive to
individually relocate from India to work at the company’s premises in Florida.  
      (ii) Subsequently, after the initial period and subject to the Company
successfully raising at least $10 million in fresh capital, an annual base
salary of $400,000 (the “Base Salary”), which is commensurate with the
Executive’s responsibilities, skills, credentials, and qualifications.

 

The Base Salary may be subject to annual increases (but not decreases), as
determined in the sole discretion of the CEO. The Base Salary shall be paid in
accordance with the Company’s payroll policies.

 

(b) Bonus. The Executive shall be eligible for an annual target bonus payment
equal, as a percentage of the Base Salary, to that received by all other C-Suite
executive. The Bonus shall be determined based on the achievement of certain
performance objectives of the Company as established by the CEO and communicated
to the Executive in writing as soon as practicable after commencement of the
year in respect of which the Bonus is paid. The Bonus may be greater or less
than the target Bonus, based on the level of achievement of the applicable
performance objectives.     (c) Equity Awards. The Executive shall be eligible
to receive stock options and other equity-based compensation awards under the
Company’s incentive compensation plans and otherwise.     (d) Expenses. The
Company shall reimburse the Executive for all necessary and reasonable travel,
entertainment and other business expenses incurred by Executive in the
performance of Executive’s duties hereunder in accordance with such reasonable
procedures as the Company may adopt generally from time to time.     (e)
Vacation. The Executive shall be entitled to vacation, holiday and sick leave at
levels no less than commensurate with those provided to any other executive vice
president, or comparable senior officer of the Company, in accordance with the
Company’s vacation, holiday and other pay-for time-not-worked policies.     (f)
Retirement and Welfare Benefits. The Executive shall be entitled to participate
in the Company’s health, life insurance, long and short-term disability, dental,
retirement, and medical programs, if any, pursuant to their respective terms and
conditions, on a basis no less than commensurate with those provided to any
other executive vice president of the Company. Nothing in this Agreement shall
preclude the Company or any affiliate of the Company from terminating or
amending any employee benefit plan or program from time to time after the
Commencement Date, provided that any such amendment or termination shall be
effective as to the Executive only if it is equally applicable to every other
senior executive officer of the Company.     (g) Perquisites. The Executive
shall be provided with such other executive perquisites as may be provided to
other executive vice presidents of the Company (including but not limited to
health insurance).     (h) Except as specifically provided to the contrary in
this Agreement, Executive’s compensation and benefits, including those paid or
provided under this Section 2, shall be fair and reasonable, giving due regard
to compensation and benefits paid to other executives similarly situated, having
similar duties and responsibilities, and similar skills, credentials, and
qualifications.

 

3. Termination.

 

(a) Termination by the Company. The Company may terminate the Executive’s
employment hereunder at any time for Cause or without Cause (as defined below).

 

(b) Termination by Executive. The Executive may resign from Executive’s
employment hereunder at any time, either with Good Reason (as defined below) or
without Good Reason.

 

 

 

 

(c) Termination by Death or Disability. In the event of the Executive’s death or
total disability (as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended) during the Term, the Executive’s employment shall terminate on
the date of death or total disability.

 

(d) Payments and Events Upon Termination.

 

(1) Upon any termination of Executive’s employment by the Company, whether by
the Company with cause or without Cause, or by Executive without or without Good
Reason, or pursuant to Section 3(c):

 

(i) the Company shall pay to Executive the Base Salary and benefits (then owed,
or accrued and owed in the future, but in all events and without increasing the
Executive’s rights under any other provision hereof, excluding any Bonus
payments not yet paid) through the date of termination;

 

(ii) the Company shall pay to Executive accrued but unpaid Bonus and benefits
(then owed or accrued) through the date of termination; and

 

(iii) the Company shall pay to executive any unreimbursed expenses incurred by
the Executive pursuant to Section 2(d).

 

(2) Upon any termination of Executive’s employment by the Company without Cause,
or by the Executive with Good Reason, in addition to the payments and actions
set forth in Section 3(d)(1):

 

(i) the Company shall pay to Executive an amount equal to one month’s Base
Salary (excluding Bonus) as determined as of the date of termination, multiplied
by the number of months of Executive’s service under this agreement, up to a
maximum benefit under this paragraph equal to one year’s Base Salary (excluding
Bonus); and

 

(ii) any unvested incentive awards (whether based in equity or cash, and
specifically including, but not limited to, stock options and restricted stock)
then held by the Executive shall immediately be vested in full.

 

(3) Upon any termination of Executive’s employment by the Company with Cause, or
by the Executive without Good Reason, in addition to the payments and actions
set forth in Section 3(d)(1), any unvested incentive awards (whether based in
equity or cash, and specifically including, but not limited to, stock options
and restricted stock) then held by the Executive shall immediately be forfeited.

 

(4) Each of the payments and items in Section 3(d)(1) and Section 3(d)(2)(i)
shall be paid within 10 days following the date of termination.

 

(e) “Cause” Defined.

 

(1) As used in this Agreement, termination for “Cause” shall mean a termination
based upon:

 

(i) a material violation by Executive of any material written rule or policy of
the Company (A) for which violation any employee may be terminated pursuant to
the written policies of the Company reasonably applicable to an executive
employee, and (B) which the Executive fails to correct within 10 days after the
Executive receives written notice from the Board of such violation;

 

(ii) misconduct by the Executive to the material and demonstrable detriment of
the Company; or

 

(iii) the Executive’s conviction (by a court of competent jurisdiction, not
subject to further appeal) of, or pleading guilty to, a felony.

 

 

 

 

(2) “Cause” shall not exist unless and until the Company has delivered to the
Executive, along with the notice of Termination for Cause, a copy of a
resolution duly adopted by the Board (excluding the Executive if the Executive
is a Board member) at a meeting of the Board called and held for such purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i), (ii) or (iv) above
has occurred and

specifying the particulars thereof in detail.

 

(f) “Good Reason” Defined.

 

(1) For the purposes of this Agreement, “Good Reason” means the occurrence,
without the Executive’s express written consent, of any of the following:

 

(i) a significant diminution by the Company of the Executive’s role with the
Company or a significant detrimental change in the nature and/or scope of the
Executive’s status with the Company (including a diminution in title);

 

(ii) a reduction in Base Salary or target or maximum Bonus, other than as part
of an across the board reduction in salaries of management personnel (including
all vice presidents and positions above) of less than 20%;

 

(iii) at any time following a Change of Control (as defined below), a material
diminution by the Company of compensation and benefits (taken as a whole)
provided to the Executive immediately prior to a Change of Control;

 

(iv) the relocation of the Executive’s principal executive office to a location
more than 50 miles further from central business district of Jupiter, Florida,
or any requirement that the Executive be based anywhere other than the
Executive’s principal executive office, provided however that this relocation
protection provision shall only apply if Executive has fully relocated his
immediately family to a Florida residence from its existing residence in India;
or

 

(v) any other material breach by the Company of any of the terms and conditions
of this Agreement.

 

(2) A “Change of Control” shall be deemed to have occurred if, after the
Commencement Date, (i) the beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
securities representing more than 50% of the combined voting power of the
Company is acquired by any “person” as defined in sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any subsidiary of the Company, or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company), (ii) the merger or consolidation of the Company with or into
another corporation where the shareholders of the Company, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation, or
(iii) the sale or other disposition of all or substantially all of the Company’s
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition.

 

4.Payments.

 

(a) Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment or benefit provided to the Executive under this
Agreement or otherwise, whether or not in connection with a Change of Control (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), such
that the Payment would be subject to an excise tax under section 4999 of the
Code (the “Excise Tax”), the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount of the Gross-Up Payment
retained by the Executive after the payment of any Excise Tax and any federal,
state and local income and employment tax on the Gross-Up Payment, shall be
equal to the Excise Tax due on the Payment and any interest and penalties in
respect of such Excise Tax. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive’s residence (or, if greater, the state and
locality in which Executive is required to file a nonresident income tax return
with respect to the Payment) in the calendar year in which the Gross-Up Payment
is to be made, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

 

 

 

 

(b) All determinations made pursuant to the foregoing paragraph shall be made by
the Company which shall provide its determination and any supporting
calculations (the “Determination”) to the Executive within thirty days of the
date of the Executive’s termination or any other date selected by the Executive
or the Company. Within ten calendar days of the delivery of the Determination to
the Executive, the Executive shall have the right to dispute the Determination
(the “Dispute”). The existence of any Dispute shall not in any way affect the
Executive’s right to receive the Gross-Up Payments in accordance with the
Determination. If there is no dispute, the Determination by the Company shall be
final, binding and conclusive upon the Executive, subject to the application of
Section 4(c). Within ten days after the Company’s determination, the Company
shall pay to the Executive the Gross-Up Payment, if any. If the Company
determines that no Excise Tax is payable by the Executive, it will, at the same
time as it makes such Determination, furnish Executive with an opinion that the
Executive has substantial authority not to report any Excise Tax on Executive’s
federal, state, local income or other tax return. The Company agrees to
indemnify and hold harmless the Executive of and from any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this Section 4(b), except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of the Company.

 

(c) As a result of the uncertainty in the application of sections 4999 and 280G
of the Code, it is possible that the Gross-Up Payments either will have been
made which should not have been made, or will not have been made which should
have been made, by the Company (an “Excess Gross-Up Payment” or a “Gross-Up
Underpayment,” respectively). If it is established pursuant to (A) a final
determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (B) an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that an Excess Gross-Up Payment has been made, such Excess Gross-Up Payment
shall be deemed for all purposes to be a loan to the Executive made on the date
the Executive received the Excess Gross-Up Payment and the Executive shall repay
the Excess Gross-Up Payment to the Company either (i) on demand, if the
Executive is in possession of the Excess Gross-Up Payment or (ii) upon the
refund of such Excess Gross-Up Payment to the Executive from the IRS, if the IRS
is in possession of such Excess Gross-Up Payment, together with interest on the
Excess Gross-Up Payment at (X) 120% of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually for any period during
which the Executive held such Excess Gross-Up Payment and (Y) the interest rate
paid to the Executive by the IRS in respect of any period during which the IRS
held such Excess Gross-Up Payment. If a Gross-Up Underpayment occurs as
determined under one or more of the following circumstances: (I) such
determination is made by the Company (which shall include the position taken by
the Company, together with its consolidated group, on its federal income tax
return) or is made by the IRS, (II) such determination is made by a court,or
(III) such determination is made upon the resolution to the Executive’s
satisfaction of the Dispute, then the Company shall pay an amount equal to the
Gross-Up Underpayment to the Executive within ten calendar days of such
determination or resolution, together with interest on such amount at 120% of
the applicable federal rate compounded semi-annually from the date such amount
should have been paid to the Executive pursuant to the terms of this Agreement
or otherwise, but for the operation of this Section 4(c), until the date of
payment.

 

 

 

 

5. Post-Termination Assistance.

 

Upon the Executive’s termination of employment with the Company, the Executive
agrees to fully cooperate in all matters relating to the winding up or
completion of pending work on behalf of the Company and the orderly transfer of
work to other employees of the Company following any termination of the
Executives’ employment. The Executive further agrees that Executive will
provide, upon reasonable notice, such information and assistance to the Company
as may reasonably be requested by the Company in connection with any audit,
governmental investigation, litigation, or other dispute in which the Company is
or may become a party and as to which the Executive has knowledge; provided,
however, that (i) the Company agrees to reimburse the Executive for any related
out-of-pocket expenses, including travel expenses and also including attorneys’
fees, if and to the extent the retention of such counsel (A) is within the scope
of the Company’s indemnification or defense obligations to the Executive or (B)
is reasonably necessary and appropriate under the circumstances, and (ii) any
such assistance may not unreasonably interfere with Executive’s then-current
employment.

 

6.Restrictive Covenants.

 

(a) In consideration of the obligations of the Company hereunder, the Executive
agrees that Executive shall not, during the Term and the Restricted Period (as
defined below):

 

(1) During the Term and the Restricted Period (as defined below) directly or
indirectly become an employee, director, consultant or advisor of, or otherwise
affiliated with, any entity which provides, in whole or in part, the same or
similar services and/or products offered by the Company as of the cessation of
Executive’s employment with the Company (each, a “Competing Business”) (unless
the Competing Business constitutes less than 50% of the total revenues by such
entity in the United States during the fiscal year of the Company immediately
preceding the year of such termination), or (B) directly or indirectly solicit
or hire or encourage the solicitation or hiring of any person who was an
employee of the Company at any time on or after the date of such termination
(unless more than six months shall have elapsed between the last day of such
person’s employment by the Company and the first date of such solicitation or
hiring);

 

(2) during or after the Term, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any other action which disparages the Company or its officers, directors,
businesses or reputations; or

 

(3) during or after the Term, without the written consent of the CEO, disclose
to any person other than as required by law or court order, any confidential
information obtained by the Executive while in the employ of the Company,
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business as the Company, or information disclosed by the Company by any member
of the Board or by any other officer thereof to a third party without
restrictions on the disclosure of such information.

 

(b) In the event of a termination of Executive’s employment by the Company
pursuant to Section 3(a) with Cause or a termination of this Agreement by
Executive pursuant to Section 3(b) without Good Reason, the “Restricted Period”
shall be a period of 18 months following the date of termination.

 

(c) In the event of a termination of Executive’s employment by the Company
pursuant to Section 3(a) without Cause or a termination of Executive’s
employment by Executive pursuant to Section 3(b) with Good Reason or a
termination of Executive’s employment pursuant to Section 3(c) in the event of
the total disability of the Executive, the “Restricted Period” shall be a period
of 12 months following the date of termination.

 

(d) For the purpose of Section 5 and this Section 6 only, the term “Company”
shall mean the Company and its subsidiaries. Notwithstanding the above, nothing
in this Agreement shall preclude the Executive from making truthful statements
or disclosures that are required by applicable law, regulation or legal process.

 

(e) It is the intent and understanding of each Party hereto that if, in any
action before any arbitration panel, court or agency legally empowered to
enforce this Agreement, any term, restriction, covenant or promise in this
Section 6 is found to be unreasonable and for that or any other reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such arbitration
panel, court or agency, and this Agreement may be modified by such arbitration
panel, court or agency to effect the forgoing.



 

 

 

7. Enforcement.

 

The Executive hereby expressly acknowledges that the restrictions contained in
Section 6 are reasonable and necessary to protect the Company’s legitimate
interests, that the Company would not have entered into this Agreement in the
absence of such restrictions, and that any violation of such restrictions will
result in irreparable harm to the Company. The Executive agrees that the Company
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of the
restrictions contained in Section 6, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
The Executive irrevocably and unconditionally (i) agrees that any legal
proceeding arising out of this paragraph may be brought in the United States
District Court for the [Southern District of New York], or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in New York County, New York] , (ii) consents to the non-exclusive
jurisdiction of such court in any such proceeding, and (iii) waives any
objection to the laying of venue of any such proceeding in any such court. The
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding.

 

8. Survival.

 

The provisions of Section 4, Section 5, Section 6, Section 7, this Section 8,
Section 10, Section 15, Section 16, Section 17 and Section 18 of this Agreement
shall survive the termination or expiration of this Agreement.

 

9. No Mitigation or Set Off.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced, regardless of whether the Executive obtains other employment. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others; provided, however, the Company shall have the right to
offset the amount of any funds loaned or advanced to the Executive and not
repaid against any severance obligations the Company may have to the Executive
hereunder.

 

10. Return of Documents.

 

Upon termination of Executive’s employment, the Executive agrees to return all
documents belonging to the Company in Executive’s possession including, but not
limited to, contracts, agreements, licenses, business plans, equipment,
software, software programs, products, work-in-progress, source code, object
code, computer disks, books, notes and all copies thereof, whether in written,
electronic or other form; provided that the Executive may retain copies of
Executive’s rolodex. In addition, the Executive shall certify to the Company in
writing as of the effective date of termination that none of the assets or
business records belonging to the Company are in Executive’s possession, remain
under Executive’s control, or have been transferred to any third person.

 

11. Effect of Waiver.

 

The waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach hereof. No
waiver shall be valid unless in writing.

 

 

 

 

12. Assignment.

 

This Agreement may not be assigned by either party without the express prior
written consent of the other party hereto, except that the Company (i) may
assign this Agreement to any subsidiary or affiliate of the Company, provided
that no such assignment shall relieve the Company of its obligations hereunder
without the written consent of the Executive, and (ii) will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

13. Entire Agreement; Effectiveness of Agreement.

 

This Agreement sets forth the entire agreement of the parties hereto and shall
supersede any and all prior agreements and understandings concerning the
Executive’s employment by the Company. This Agreement may be changed only by a
written document signed by the Executive and the Company. Notwithstanding the
foregoing, this Agreement shall not supercede or replace any agreement entered
into between the Company and the Executive with respect to any plan or benefit
described in Section 2(e) or Section 2(f).

 

14. Severability.

 

If any one or more of the provisions, or portions of any provision, of the
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions or parts hereof shall not
in any way be affected or impaired thereby.

 

15. Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD
TO RULES GOVERNING CONFLICTS OF LAW AND THE PARTIES HERETO SPECIFICALLY CONSENT
TO THE JURISDICTION AND VENUE OF THE FEDERAL AND STATE COURTS LOCATED IN [NEW
YORK COUNTY, NY] OVER ANY ACTION ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

16. Arbitration.

 

Other than as set forth in Section 7, any controversy, claim or dispute arising
out of or relating to this Agreement or the Executive’s employment by the
Company, including, but not limited to, common law and statutory claims for
discrimination, wrongful discharge, and unpaid wages, shall be resolved by
arbitration in [New York, NY] pursuant to then prevailing National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. It is
the intent of the Company that, following a Change of Control, the Executive
shall not be required to incur any expenses associated with the enforcement of
Executive’s rights under this Agreement by arbitration, litigation or other
legal action because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Executive hereunder.
Accordingly, the Company shall pay the Executive on demand the amount necessary
to reimburse the Executive in full for all expenses (including all attorneys’
fees and legal expenses) incurred by the Executive in enforcing any of the
obligations of the Company under this Agreement, or in defending any action by
the Company against the Executive in respect of such obligations or the
obligations of the Executive under this Agreement, if such action is commenced
on or following a Change of Control. The Company shall pay such expenses to the
Executive upon demand in connection with any action described in the preceding
sentence which is commenced prior to a Change of Control if the Executive
substantially prevails on at least one material issue in dispute.

 

 

 

 

17. Indemnification.

 

During the Term, the Executive shall be entitled to indemnification and
insurance coverage for directors and officers liability, fiduciary liability and
other liabilities arising out of the Executive’s position with the Company in
any capacity, in an amount not less than the highest amount available to any
other senior level executive or member of the Board and to the full extent
provided by or allowable under the Company’s certificate of incorporation or
by-laws, and such coverage and protections, with respect to the various
liabilities as to which the Executive has been customarily indemnified prior to
termination of employment, shall continue for at least six years following the
end of the Term. Any indemnification agreement entered into between the Company
and the Executive shall continue in full force and effect in accordance with its
terms following the termination of this Agreement.

 

18. Notices.

 

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by email with return receipt
requested, registered or certified mail, return receipt requested, postage
prepaid, or by a nationally recognized overnight courier service, addressed as
set forth below, or to such other address as either party shall have furnished
to the other in writing in accordance herewith. Any notice or other
communication required or permitted under this Agreement shall be deemed to have
been duly given (i) upon personal delivery upon the party for whom it is
intended, (ii) if delivered by electronic mail, upon receipt of confirmatory
electronic mail from recipient, or (iii) if delivered by registered or certified
mail or by a nationally recognized overnight courier service, upon receipt of
proof of delivery.

 

If to Executive:

At the address for Executive as provided to the Company.

 

If to the Company:

Recall Studios, Inc.

Attn: Chairman of the Board

1115 Broadway, 12th Floor,

New York, NY 10010

 

19. Headings.

 

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

20. Execution in Counterparts, Electronic Transmission.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. The signature of any party to this Agreement which
is transmitted by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile machine, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

[Signatures appear on following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Commencement Date.

 

Recall Studios, Inc.         By: /s/ John Textor         Name: John Textor  
Title: Chief Executive Officer         Anand Gupta         By: /s/ Anand Gupta  
Name: Anand Gupta  

 

 

 

 

